DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 15 are entitled to a priority date of September 4, 2018.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 7, 8, and 10 – 12 all recite the phrase “in particular”. Claims 8 and 12 each have three instances of the phrase. It is unclear whether what follows the phrase “in particular” is a required feature or merely optional. Any indication of allowable subject matter is based on the interpretation that what follows “in particular” is a required feature of the claims. Examiner suggests removing the phrase “in particular” from each claim. 

Claim 8 recites the first transition channel, which lacks antecedent basis due to Claim 8’s dependency on Claim 5 instead of Claim 7 where the first transition channel is introduced. This can be corrected by making Claim 8 depend on Claim 7. 

Claim 8 recites the second transition channel, which lacks antecedent basis due to Claim 8’s dependency on Claim 5 instead of Claim 7 where the second transition channel is introduced. This can be corrected by making Claim 8 depend on Claim 7.

Claim 9 is rejected by virtue of its dependence on Claim 8. 

the connecting portion, which lacks antecedent basis. The connecting portion is introduced in Claim 9, however, Claim 9 in not in the dependency tree of Claim 13. This can be corrected by making Claim 10 depend on Claim 9. 

Claim 14 recites the supply channels of the first and/or second manifold. Claim 14 is dependent on Claim 8. However, the first manifold introduces supply channels in Claim 6, which is not in the dependency tree of Claim 14. 

Claim 15 recites the supply channels provided in the first and/or second manifold. Claim 15 is dependent on Claim 6. However, the second manifold introduces supply channels in Claim 8, which is not in the dependency tree of Claim 15. 

Claim 15 recites the transition channels of the first and/or second manifold. Claim 15 is dependent on Claim 6. However, the transition channels of the first manifold are introduced in Claim 7 and the transition channels of the second manifold are introduced in Claim 8, neither of which is in the dependency tree of Claim 15.

Claim 15, last line recites the second plane (B-B), which lacks antecedent basis. Claim 15 introduces a second plane (C-C) in Line 4. However, it is unclear whether the last line meant to refers to the same second plane since the disclosure does provide for planes (B-B) and (C-C). 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuragi et al. (hereafter “Katsuragi” – JP S60-101223).



Katsuragi discloses a charge air cooling unit (Figures 1 – 6) for a two-staged turbocharger (turbochargers 3, 4 with first stage compressor 3B and second stage compressor 4B) of an internal combustion engine (engine 6), comprising:

a first charge air cooler (cooler 5A) having a first end face provided with a first cooling fluid inlet and a first cooling fluid outlet (see face with inlets, outlets shown in Figure 5 on left hand side of partition plate 9),

a second charge air cooler (cooler 5B) having a second end face provided with a second cooling fluid inlet and a second cooling fluid outlet (see face with inlets, outlets shown in Figure 5 on right hand side of partition plate 9), wherein the second charge air cooler is arranged adjacent to the first charge air cooler such that the first end face and the second end face are oriented in the same direction (see Figures 4 and 5, faces of both coolers 5A, 5B face in same direction), and

a manifold unit (10, Figures 4, 6) connected to the first end face and the second end face for guiding a cooling fluid (“cooling water”, see English translation) through the first and the second charge air cooler (via inlets 10A and outlets 10B).

With regards to Claim 2:

Katsuragi discloses the first charge air cooler and the second charge air cooler are stacked and/or arranged in parallel (see Figure 5, coolers 5A, 5B are stacked, under broadest reasonable interpretation, since they are adjacent to each other and in contact via partition plate 9, and are in parallel with respect to the cooling water, see English translation: “a common cooling water passage 10 is provided at one end of the air cooler 5” and Figure 6).

With regards to Claim 3:

Katsuragi discloses the first end face is oriented in a direction away from the second charge air cooler, and wherein the second end face is oriented in a direction away from the first charge air cooler (see Figures 4, 5, both end faces are pointed away from the other cooler).

With regards to Claim 4:

Katsuragi discloses the unit is configured to guide a first charge air stream (A1, Figure 2) through the first charge air cooler and a second charge air stream through the second charge air cooler (A2, Figure 2), wherein the first charge air stream flows through the first charge air cooler in a direction opposite to a flow direction of the second charge air stream through the second charge air cooler .

With regards to Claim 5:

Katsuragi discloses the manifold unit comprises a first manifold (manifold 10, Figures 4, 6) connected to the first end face and configured to guide cooling fluid supplied by a first cooling fluid supply line into the first cooling fluid inlet (manifold inlet pipes 10A to inlet pipes of cooler 5A, see Figures 4 – 6) and to guide cooling fluid discharged from the first cooling fluid outlet toward a first cooling fluid discharge line (outlet pipes of cooler 5A to manifold outlet pipes 10B, see Figures 4 – 6).

With regards to Claim 6:

Katsuragi discloses the first manifold is provided with a first supply channel (see Figure 4, unlabeled supply channel upstream of manifold 10, from which cooling water is entering the manifold) configured to guide cooling fluid supplied into the first manifold from the first cooling fluid supply line to the first cooling fluid inlet and a second supply channel (see Figure 4, unlabeled supply channel downstream of manifold 10, from which cooling water leaving cooler 5 is exiting the manifold) configured to guide cooling fluid supplied into the first manifold from the first cooling fluid outlet toward the first cooling fluid discharge line.

With regards to Claim 7:

Katsuragi discloses the first manifold is further configured to guide cooling fluid supplied by the first cooling fluid supply line toward the second charge air cooler (upper half of manifold 10, as shown in Figure 6, supplies cooling water to both the first and second charge air coolers 5A, 5B) and to guide cooling fluid discharged from the second charge air cooler toward the first cooling fluid discharge line (via lid 12 and the first charge air cooler 5A), wherein in particular the first manifold is provided with a first transition channel (channel formed by top half of manifold 10, partitioned by plate 11, see Figure 6) configured to guide cooling fluid supplied into the first manifold from the first cooling fluid supply line toward the second charge air cooler and a second transition channel (channel formed by lid 12, see Figure 4) configured to guide cooling fluid discharged from the second charge air cooler toward the first cooling fluid discharge line.


Allowable Subject Matter


Claims 8 – 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Takahata et al. (US 2017/0022884) – see Figure 14 having a first charge air cooler 20 and a second charge air cooler 19, the charge air streams having opposite directions.

Martins et al. (US 2009/0084364) – see Figures 1 and 3, intercooler 20 having a first charge air cooler 58 and a second charge air cooler 60, the charge air streams having opposite directions.

Ruppel et al. (US 2002/0011242) – see Figures 3, 6, charge air cooler including multiple heat exchanger (3, 4, 5, ) having inlet and outlets on same side of each heat exchanger.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, February 3, 2022